UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended June 30, 2002 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] As of March 31, 2002, 33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of June 30, 2002 3 Condensed Statements of Operations for the three and six months ended June 30, 2002 and 2001 4 CondensedStatements of Cash Flowsfor the six months ended June 30, 2002 and 2001 5 Notes to CondensedFinancial Statements 6-9 2 Worlds.com, Inc Balance Sheets (Unaudited) As of June 30, 2002 Current Assets Cash and cash equivalents $ 41,202 Accounts recievable - Prepaid Expenses - Inventory - Total Current Assets 41,202 Property, equipment software devnet of - accumulated depreciation TOTAL ASSETS $ 41,202 Current Liabilities Accounts payable 1,145,704 Accrued expenses 750,428 Deferred Revenue 631,950 Current maturities notes payable 2,183,212 Total Current Liabilities 4,711,293 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (24,850,637 ) Total stockholders deficit $ (4,670,091 ) Total Liabilities and stockholders deficit $ 41,202 The accompanying notes are an integral part of these financial statements. 3 Worlds.com, Inc. Statements of operations (Unaudited) For the months ended June 30, 2001 and 2002 Six months ended June 30, Three months ended June 30, 2002 2001 2002 2001 Revenues Revenue $ 122,246 $ 530,546 $ 38,298 $ 352,791 Revenue from terminated contract - 834,722 - - Total 122,246 1,365,268 38,298 352,791 Cost and Expenses Cost of Revenue 38,874 223,237 24,360 28,957 Selling General & Admin (22,879 ) 1,973,071 (24,695 ) 605,174 Operating income (loss) 106,252 (831,040 ) 38,633 (281,340 ) Other Income Expense Interest Income - 6,053 33 Interest Expense 76,922 825,235 38,461 - Offering Expense - 208,880 - Net Loss $ 29,330 $ (1,859,102 ) $ 172 $ (281,307 ) The accompanying notes are an integral part of these financial statements. 4 Worlds.com, Inc. Statements of Cash Flows (Unaudited) For six months ended June 2002 2002 2001 Cash flows from operating activities Net Income/(loss) $ 29,330 $ (1,859,102 ) Adjustments to reconcile net loss to net cash used in operating activities Dep & amort 185,989 Accretion of deferred revenue (66,937 ) (774,639 ) Consulting expense related to the insurance of stock options - 165,000 Interest expense on beneficial conversion feature in private placement - 746,381 Accounts receivable Placement fee and bonus expense paid with convertible notes - 95,000 Changes in operating assets and liabilities Accounts receivable - 175,608 Prepaid expenses and other current assets - 218,087 inventories - 83,978 accounts payable and accrued expenses 70,922 (229,962 ) Loan 2,000 - Net cash used in operating activities 35,315 (1,193,660 ) Cash flows from investing activities Acquisition of property and equipment - - Addition to software development costs - (90,404 ) Net cash used in investing activities - (90,404 ) Cash flows from financing activities Proceeds from sale of convertible notes - 1,250,000 Net cash provided from investing activities - 1,250,000 Net increase(decrease) in cash 35,315 (34,064 ) Cash beginning of period 5,888 40,489 Cash end of period $ 41,202 $ 6,425 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of these financial statements. 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Six Months Ended June 30, 2002 NOTE 1 –
